








INTERLINE BRANDS, INC.


AMENDED AND RESTATED
2012 STOCK OPTION PLAN

(as amended through February 21, 2014)




1.
Purpose



The purpose of the Plan is to provide a means through which the Company and its
Affiliates may attract able persons to enter and remain in the employ of the
Company and its Affiliates and to provide a means whereby employees and
directors of the Company and its Affiliates can be granted awards with respect
to Common Stock, thereby strengthening their commitment to the welfare of the
Company and its Affiliates and promoting an identity of interest between
stockholders and these persons.


2.
Definitions



The following definitions shall be applicable throughout the Plan.


(a)“Affiliate” means (i) any entity that directly or indirectly is controlled
by, controls or is under common control with the Company and (ii) to the extent
provided by the Committee, any entity in which the Company has a significant
equity interest.


(b)“Award” means a grant of Options, Restricted Stock or Restricted Stock Units
pursuant to the provisions of this Plan.


(c)“Award Agreement” means, with respect to any particular Award, the written
document that sets forth the terms of that particular Award.


(d)“Board” means the Board of Directors of the Company.


(e)“Cause” shall mean, (i) if a Participant is a party to an employment or a
severance agreement with the Company or one of its Subsidiaries, the occurrence
of any circumstances defined as “Cause” in such employment or severance
agreement, or (ii) if a Participant is not a party to an employment or severance
agreement with the Company or a Subsidiary, (A) the Participant’s indictment
for, or conviction or entry of a plea of guilty or nolo contendere to (1) any
felony or (2) any crime (whether or not a felony) involving moral turpitude,
fraud, theft, breach of trust or other similar acts, whether of the United
States or any state thereof or any similar foreign law to which the Participant
may be subject, (B) the Participant’s being or having been engaged in conduct
constituting breach of fiduciary duty, willful misconduct or negligence relating
to the Company or any of its Subsidiaries or the performance of the
Participant’s duties, (C) the Participant’s willful failure to (1) follow a
reasonable and lawful directive of the Company, the Subsidiary at which he or
she is employed or provides services, or the Board, or (2) comply with any
written rules, regulations, policies or procedures of the Company or a
Subsidiary at which he or he is employed or to which he or she provides services
which, if not complied with, would reasonably be expected to have more than a de
minimis adverse effect on the business or financial condition of the Company, or
(D) the Participant’s deliberate and continued failure to perform his or her
material duties to the Company or any of its Subsidiaries. Notwithstanding the
foregoing, the events described in clauses (A) through (D) of this definition
shall constitute Cause only if the Company or a Subsidiary provides the
Participant with written notice within 30 days after the Company’s or such
Subsidiary’s initial knowledge of the events or circumstances that the Company
or Subsidiary believes constitute Cause and the Participant fails to cure such
event or circumstance within 30 days after receipt from the Company or
Subsidiary of such notice. For purposes of this definition, no act, or failure
to act, on the part of the Participant shall be considered “willful” unless it
is done, or omitted

    





--------------------------------------------------------------------------------








to be done, by the Participant in bad faith or without reasonable belief that
the Participant’s action or omission was in the best interests of the Company.


(f)“Change in Capitalization” means (i) the outstanding shares of Common Stock
are increased or decreased or changed into or exchanged for a different number
or kind of shares or other securities of the Company or another corporation, by
reason of a reclassification, recapitalization, merger, consolidation,
reorganization, stock dividend, stock split, reverse stock split, combination or
exchange of shares, change in corporate structure or any similar corporate event
or transaction or (ii) an extraordinary dividend or distribution of cash or
property, including the spin-off of the stock of a Subsidiary.


(g)“Change in Control” means, in a single transaction or series of related
transactions, the occurrence of any of the following events: (i) a majority of
the outstanding voting power represented by the then outstanding common stock or
other equity securities of the Company shall have been acquired or otherwise
become beneficially owned, directly or indirectly, by any Person or Persons
acting as a “group” within the meaning of the Exchange Act (other than any
member of the Existing Owner Group), other than by reason of any underwritten
public offering of the common stock of the Company, (ii) the sale, transfer,
assignment or other disposition (including by merger, share purchase,
recapitalization, redemption, reorganization, consolidation or otherwise, but
excluding an underwritten public offering of the common stock of the Company) by
stockholders of the Company of more than fifty percent (50%) of the voting power
represented by the then outstanding common stock or other equity securities of
the Company, or (iii) the sale of all or substantially all the assets of the
Company and its Subsidiaries on a consolidated basis, in each case to one or
more Persons (other than to any Person who is a member of the Existing Owner
Group). Notwithstanding the foregoing, a transaction will not constitute a
“Change in Control” if, following the transaction, the Company will be
beneficially owned directly or indirectly in substantially the same proportions
(excluding beneficial ownership of the Company by any of the GSCP Parties or the
P2 Parties by reason of their respective portfolio companies’ beneficial
ownership of the Company) by the Persons who held the Company’s securities
immediately before such transaction or any of their affiliates.


(h)“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.


(i)“Committee” means a committee of at least two members of the Board as the
Board may appoint to administer the Plan or, if no such committee has been
appointed by the Board, the Board.


(j)“Common Stock” means the common stock, par value $0.01 per share, of the
Company and any stock into which such common stock may be converted or into
which it may be exchanged.


(k)“Company” means Interline Brands, Inc., a Delaware corporation and any
successor thereto.


(l)“Corporate Transaction” means (a) a merger, consolidation, reorganization,
recapitalization or other similar change in the Company’s capital stock or (b) a
liquidation or dissolution of the Company. For the avoidance of doubt, a
Corporate Transaction may be a transaction that is also a Change in Control.


(m)“Date of Grant” means the date on which the granting of an Option is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Option Agreement.


(n)“Director” means a member of the Board.


(o)“Disability” means, unless in the case of a particular Option, the applicable
Option Agreement states otherwise, the Company or an Affiliate having cause to
terminate a Participant’s employment or service on account of “disability,” as
defined in any existing employment, consulting or other similar agreement
between the Participant and the Company or an Affiliate, or in the absence of
such an employment, consulting or other agreement, a condition entitling a
person to receive benefits under the long-term disability plan of the Company or
an Affiliate, as may be

2





--------------------------------------------------------------------------------








applicable to the Participant in question, or, in the absence of such a plan,
the complete and permanent inability by reason of illness or accident to perform
the duties of the occupation at which a Participant was employed or served when
such disability commenced, as determined by the Committee based upon medical
evidence acceptable to it.


(p)“Effective Date” means September 7, 2012.


(q)“Eligible Person” means any Employee or Director.


(r)“Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or the Subsidiary on its
payroll records. An Employee shall not include any individual during any period
he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common-law employee of
the Company or Subsidiary during such period. An individual shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or any Subsidiary, or between
the Company and any Subsidiaries.


(s)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(t)“Existing Owner Group” means (i) the GSCP Parties and (ii) the P2 Parties.


(u)“Fair Market Value”, on a given date, means (i) if the Common Stock is listed
on a national securities exchange, the closing sale price reported as having
occurred on the primary exchange upon which the Common Stock is listed and
traded on such date, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported; (ii) if the Common Stock is
not listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the final ask price reported on such
date, or, if there is no such sale on such date, then on the last preceding date
on which a sale was reported; or (iii) if the Common Stock is not listed on a
national securities exchange nor quoted on an inter-dealer quotation system on a
last sale basis, the amount determined by the Board in good faith to be the fair
market value.


(v)“Good Reason” shall mean, (i) if a Participant is a party to an employment
agreement or a severance agreement with the Company or one of its Subsidiaries,
the occurrence of any circumstances defined as “Good Reason” in such employment
or severance agreement, or (ii) if such Participant is not a party to an
employment agreement or severance agreement with the Company or one of its
Subsidiaries, without the Participant’s written consent, (A) a material decrease
in the Participant’s base salary, (B) the relocation of the Participant’s
principal place of employment that would increase the Participant’s one-way
commute by more than fifty (50) miles or the Participant’s commute immediately
prior to the date of such change of location, whichever is greater, or (C) a
material and adverse change in the Participant’s duties, authority or
responsibilities. In the event the Participant believes Good Reason to exist,
then the Participant must provide the Company with written notice no later than
thirty (30) days after the Participant’s initial knowledge of the occurrence of
the event or condition the Participant claims constitutes Good Reason specifying
the basis for the Participant’s belief that Good Reason exists, and must provide
the Company with thirty (30) days to cure and must terminate his or her
employment within thirty (30) days after the end of such thirty (30) day cure
period if the Company has not cured such event or condition.


(w)“GSCP Parties” means GS Capital Partners VI Fund, L.P., a Delaware limited
partnership, GS Capital Partners VI Offshore Fund, L.P., a Cayman Islands
exempted limited
partnership, GS Capital Partners VI GmbH & Co. KG, a limited partnership formed
under the laws of the Federal Republic of Germany, GS Capital Partners VI
Parallel, L.P., a Delaware limited partnership, MBD 2011 Holdings, L.P., a
Cayman Islands exempted limited partnership, Bridge Street 2012 Holdings, L.P. a
Cayman Islands exempted limited partnership and any Affiliates of the foregoing.


(x)“Option” means an option granted by the Committee to a Participant under the
Plan.





3





--------------------------------------------------------------------------------








(y)“Option Period” means the period described in Section 7(c).


(z)“Option Price” means the per share exercise price for an Option as described
in Section 7(a).


(aa)“P2 Parties” means P2 Capital Master Fund I, L.P., a Cayman Islands exempted
limited partnership, P2 Capital Master Fund VII, L.P. and any Affiliates of the
foregoing.


(ab)“Parent” means any parent of the Company as defined in Section 424(e) of the
Code.


(ac)“Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Option pursuant to
Section 6.


(ad)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) of the Exchange Act.


(ae)“Plan” means this Amended and Restated Interline Brands, Inc. 2012 Stock
Option Plan, as amended from time to time.


(af)“Restricted Stock” means an Award of shares of Common Stock that are subject
to restrictions granted pursuant to Section 8(a) hereof.


(ag)“Restricted Stock Units” means an Award granted pursuant to Section 8(b)
hereof.


(ah)“Restrictive Agreement” shall mean any agreement between the Company or a
Subsidiary and a Participant that contains non-competition, non-solicitation or
confidentiality restrictions on such Participant.


(ai)“Securities Act” means the Securities Act of 1933, as amended.


(aj)“Stockholders Agreement” means the Stockholders Agreement, dated as of
September 7, 2012, by and among the Company, the GSCP Parties, the P2 Parties,
and the Persons listed as management holders on the signature pages thereto, as
amended from time to time.


(ak)“Subsidiary” means any subsidiary of the Company as defined in Section
424(f) of the Code.


(al)“Termination”, “Terminated” or “Terminates” shall mean (a) with respect to a
Participant who is an Employee, the date such Participant ceases to be employed
by the Company and its Subsidiaries or (b) with respect to a Participant who is
a Director, the date such Participant ceases to be a Director, in each case, for
any reason whatsoever (including by reason of death, Disability or adjudicated
incompetency). Unless otherwise set forth in an Option Agreement, (a) if a
Participant is both an Employee and a Director and terminates as an Employee but
remains as a Director, the Participant will be deemed to have continued in
employment without interruption and shall be deemed to have Terminated upon
ceasing to be a Director and (b) if a Participant who is an Employee or a
Director ceases to provide services in such capacity and becomes a consultant,
the Participant will be deemed to have been Terminated upon the cessation of
such services as an Employee or Director, as applicable.


3.
Effective Date



The Plan is effective as of the Effective Date.


4.
Administration



(a)    The Committee shall administer the Plan. The majority of the members of
the Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.
Notwithstanding the foregoing, the Board may, in its discretion, reserve to
itself or exercise any or all of the authority and responsibility of

4





--------------------------------------------------------------------------------








the Committee hereunder. To the extent the Board has reserved to itself or
exercises the authority and responsibility of the Committee, the Board shall be
deemed to be the Committee for purposes of the Plan.


(b)    Subject to the provisions of the Plan and applicable law, the Committee
shall have the power, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, to: (i) designate Participants; (ii)
determine the number of shares of Common Stock to be covered by, or with respect
to which payments, rights, or other matters are to be calculated in connection
with, Awards; (iii) determine the terms and conditions of any Award, including
the exercise price per share of Common Stock subject to an Option, the vesting
schedule and duration of each Award and make any amendment or modification to
any Award Agreement consistent with the terms of the Plan and any Award
Agreement; (iv) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, shares of Common Stock or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended; (v)
determine whether, to what extent, and under what circumstances the delivery of
cash, Common Stock or other property and other amounts payable with respect to
an Award shall be deferred either automatically or at the election of the holder
thereof or of the Committee; (vi) determine the duration and purposes for leaves
of absence which may be granted to a Participant on an individual basis without
constituting a Termination for purposes of the Plan, (vii) interpret,
administer, reconcile any inconsistency, correct any defect and/or supply any
omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive such rules
and regulations, (ix) appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (x) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.


(c)    Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall, consistent with the Plan and any Option Agreement granted
pursuant to the Plan, be final, conclusive and binding upon all parties,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Option, and any shareholder.


(d)     The Committee’s determinations under the Plan need not be uniform and
may be made by it selectively among Persons who receive, or are eligible to
receive, Awards (whether or not such Persons are similarly situated). Without
limiting the generality of the foregoing, the Committee shall be entitled, among
other things, to make non-uniform and selective determinations, and to enter
into non-uniform and selective Award Agreements, as to the Eligible Persons to
receive Awards under the Plan and the terms and provision of Awards under the
Plan. All decisions and determinations by the Committee in the exercise of the
above powers shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Participants and all other persons having any interest
therein.


(e)    The Committee may delegate to one or more officers of the Company or any
Affiliate the authority to act on behalf of the Committee with respect to any
matter, right, obligation, or election which is the responsibility of or which
is allocated to the Committee herein, and which may be so delegated as a matter
of law.


5.
Shares Subject to the Plan



The Committee may, from time to time, grant Options to one or more Eligible
Persons; provided, however, that:


(a)    Subject to Section 10 and the other provisions of this Section 5, the
total aggregate number of shares of Common Stock in respect of which Options may
be granted under the Plan is [].


(b)    If and to the extent an Award under the Plan expires, terminates or is
canceled for any reason whatsoever without the Participant having received any
benefit therefrom, or any such Option is settled in cash, the shares of Common
Stock covered by such Award shall again become available for future Awards under
the Plan. Notwithstanding anything to the contrary contained herein, the
following shares of Common Stock shall not be added back to the shares of Common
Stock authorized under Section 5(a): (i) shares of Common Stock tendered by the

5





--------------------------------------------------------------------------------








Participant or withheld by the Company in payment of the Option Price and (ii)
shares of Common Stock tendered by the Participant or withheld by the Company to
satisfy any tax withholding obligation with respect to an Award.


(c)    Common Stock delivered by the Company in settlement of Awards may be
authorized and unissued Common Stock or Common Stock held in the treasury of the
Company, or a combination of the foregoing.


6.
Eligibility



Participation shall be limited to Eligible Persons selected by the Committee (or
a person designated by the Committee) who have entered into an Award Agreement.


7.
Options



The Committee is authorized to grant one or more Options to any Eligible Person.
Each Option so granted shall be subject to the conditions set forth under this
Section 7, and to such other conditions as may be reflected in the applicable
Award Agreement.


(a)    Option Price. The Option Price per share of Common Stock for each Option
shall be set by the Committee at the time of grant but shall not be less than
the Fair Market Value of a share of Common Stock on the Date of Grant.


(b)    Manner of Exercise and Form of Payment. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee in the form required by the Committee accompanied by payment of the
Option Price and otherwise in accordance with the Award Agreement pursuant to
which the Option was granted; provided, that, the Company may require that a
Participant provide notice of intent to exercise an Option prior to such
exercise. The Option Price for any Common Stock purchased pursuant to the
exercise of an Option shall be paid in any or any combination of the following
forms: (a) cash or its equivalent (e.g., a check) or (b) if permitted by the
Committee, the transfer, either actually or by attestation, to the Company of
Common Stock that has been held by the Participant for at least six (6) months
(or such lesser period as may be permitted by the Committee) prior to the
exercise of the Option, such transfer to be upon such terms and conditions as
determined by the Committee or (c) in the form of other property as determined
by the Committee. Any Common Stock transferred to the Company as payment of the
exercise price under an Option shall be valued at their Fair Market Value on the
last business day preceding the date of exercise of such Option. In addition,
the Committee may provide for the payment of the Option Price through Common
Stock withholding as a result of which the number of shares of Common Stock
issued upon exercise of an Option would be reduced by a number of shares of
Common Stock having a Fair Market Value equal to the Option Price. If requested
by the Committee, the Participant shall deliver the Option Agreement evidencing
the Option to the Company, which shall endorse thereon a notation of such
exercise and return such Option Agreement to the Participant.


(c)    Vesting, Option Period and Expiration. Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee; provided, however, that notwithstanding any vesting
dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability. If an Option is exercisable in installments, such installments
or portions thereof which become exercisable shall remain exercisable until the
Option expires.



6





--------------------------------------------------------------------------------








(d)    Rights of Participants. No Participant shall be deemed for any purpose to
be the owner of any shares of Common Stock subject to any Option unless and
until (i) the Option shall have been exercised in accordance with the terms of
this Agreement and the Participant shall have paid the full Option Price for the
number of shares of Common Stock in respect of which the Option was exercised
and any withholding taxes due, (ii) the Participant shall have delivered to the
Company a fully executed Stockholders Agreement, (iii) the Company shall have
issued the shares of Common Stock to the Participant and (iv) the Participant’s
name shall have been entered as a holder of record on the books of the Company.
Upon the occurrence of all of the foregoing events, the Participant shall have
full ownership rights with respect to such shares of Common Stock, subject to
the provisions of the Stockholders Agreement.


(e)    Award Agreement - Other Terms and Conditions. Each Option granted under
the Plan shall be evidenced by an Award Agreement. Except as specifically
provided otherwise in such Option Agreement, each Option granted under the Plan
shall be subject to the following terms and conditions:


(i)Each Option or portion thereof that is exercisable shall be exercisable for
the full amount or for any part thereof.


(ii)Each share of Common Stock purchased through the exercise of an Option shall
be paid for in full at the time of the exercise. Each Option shall cease to be
exercisable, as to any share of Common Stock, when the Participant purchases the
share or when the Option expires.


(iii)Each Option shall vest and become exercisable by the Participant in
accordance with the vesting schedule established by the Committee and set forth
in the Award Agreement.


(iv)At the time of any exercise of an Option, the Committee may, in its sole
discretion, require a Participant to deliver to the Committee a written
representation that the shares of Common Stock to be acquired upon such exercise
are to be acquired for investment and not for resale or with a view to the
distribution thereof and any other representation deemed necessary by the
Committee to ensure compliance with all applicable federal and state securities
laws. Upon such a request by the Committee, delivery of such representation
prior to the delivery of any shares issued upon exercise of an Option shall be a
condition precedent to the right of the Participant or such other person to
purchase any shares. In the event certificates for Common Stock are delivered
under the Plan with respect to which such investment representation has been
obtained, the Committee may cause a legend or legends to be placed on such
certificates to make appropriate reference to such representation and to
restrict transfer in the absence of compliance with applicable federal or state
securities laws.


8.
Restricted Stock and Restricted Stock Units



(a)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to any Eligible Person. Restricted Stock so granted shall be subject to the
conditions set forth under this Section 8(a), and to such other conditions as
may be reflected in the applicable Award Agreement.


(i)Vesting. The Committee shall determine and set forth in the applicable Award
Agreement the time or times at which Restricted Stock shall vest and any
performance conditions to which such Restricted Stock may be subject.
(i)    Termination of Employment. Except as otherwise provided in the Award
Agreement, Restricted Stock that is not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.
(ii)    Distribution Rights. The Participant shall be entitled to receive
distributions, if any, with respect to the Participant’s Restricted Stock
pursuant to the terms and conditions of the Award Agreement and the Stockholders
Agreement. At the time an Award of Restricted Stock is granted, the Committee
may, in its discretion, determine that the payment to the Participant of
dividends, or a specified portion thereof, declared or paid on such Restricted
Stock by the Company shall be (a) deferred until the lapsing of the restrictions
imposed upon such

7





--------------------------------------------------------------------------------








Restricted Stock and (b) held by the Company for the account of the Participant
until such time. In the event that dividends are to be deferred, the Committee
shall determine whether such dividends are to be reinvested in shares of
Restricted Stock (which shall be held as additional shares of Restricted Stock)
or held in cash. Unless otherwise set forth in an Award Agreement, payment of
deferred dividends in respect of Restricted Stock (whether held in cash or as
additional shares of Restricted Stock) shall be made upon the lapsing of
restrictions imposed on the shares of Restricted Stock in respect of which the
deferred dividends were paid, and any dividends deferred in respect of any
shares of Restricted Stock shall be forfeited upon the forfeiture of such shares
of Restricted Stock.
(iii)    Issuance of Shares. Any Restricted Stock may be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of certificates which shall be held by the Company. Any such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock. No Restricted Stock shall be issued to a Participant
until the Participant has executed an Award Agreement and the Stockholders
Agreement and has delivered a fully executed copy thereof to the Company, and
has otherwise complied with the applicable terms and conditions of such Award.
(b)    Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to any Eligible Person. Each Restricted Stock Unit shall represent
the right of the Participant to receive a payment upon vesting of the Restricted
Stock Unit or on any later date specified by the Committee equal to the Fair
Market Value of a share of Common Stock as of the date the Restricted Stock Unit
was granted, the vesting date or such other date as determined by the Committee
at the time the Restricted Stock Unit was granted. Restricted Stock Units so
granted shall be subject to the conditions set forth under this Section 8(b),
and to such other conditions as may be reflected in the applicable Award
Agreement.
(i)    Vesting. The Board shall determine and set forth in the applicable Award
Agreement the time or times at which Restricted Stock Units shall vest and any
performance conditions to which such Restricted Stock Units may be subject.
(ii)    Termination of Employment. Except as otherwise provided in the Award
Agreement, Restricted Stock Units that are not vested as of the date of a
Participant’s Termination for any reason shall terminate and expire as of the
date of such Termination.
(iii)    Distribution Rights. At the discretion of the Committee, each
Restricted Stock Unit may be credited with cash dividends paid by the Company in
respect of a share of Common Stock (“Dividend Equivalents”). Dividend
Equivalents shall be held by the Company for the Participant’s account. Dividend
Equivalents credited to a Participant’s account and attributable to any
particular Restricted Stock Unit shall be distributed in cash or, at the
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such Dividend Equivalents and to the Participant
upon settlement of such Restricted Share Unit and, if such Restricted Share Unit
is forfeited, the Participant shall have no right to such Dividend Equivalents.
(iv)    Settlement of Restricted Stock Units. Restricted Share Units may be
settled in shares of Common Stock or, in the discretion of the Committee, cash,
or a combination of the foregoing. If shares of Common Stock are to be issued in
settlement of a Restricted Share Unit, unless otherwise determined by the
Committee, the prospective recipient of the Shares will not have any rights with
respect to such shares of Common Stock, unless and until such recipient has
executed the Stockholders Agreement and has delivered a fully executed copy
thereof to the Company, and has otherwise complied with the applicable terms and
conditions of such Award.
        
9.
General



(a)    Government and Other Regulations. The obligation of the Company to settle
Awards in Common Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common

8





--------------------------------------------------------------------------------








Stock pursuant to an Award unless such shares have been properly registered for
sale pursuant to the Securities Act with the Securities and Exchange Commission
and any applicable state or foreign law or unless the Company has determined
that such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act or any other applicable state or
foreign law any of the shares of Common Stock to be offered or sold under the
Plan. If the shares of Common Stock offered for sale or sold under the Plan are
offered or sold pursuant to an exemption from registration under the Securities
Act or any other applicable state or foreign law, the Company may restrict the
transfer of such shares and may legend the Common Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.


(b)
Tax Withholding.



(i)    A Participant may be required to pay to the Company or any Affiliate and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Common Stock or other property deliverable under any
Award or from any compensation or other amounts owing to a Participant, the
amount (in cash, Common Stock or other property) of any required tax withholding
and payroll taxes in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.


(ii)    Without limiting the generality of clause (i) above, the Committee may,
in its sole discretion, permit a Participant to satisfy, in whole or in part,
the foregoing withholding liability (but no more than the minimum required
withholding liability) by (A) the delivery of shares of Common Stock owned by
the Participant having a Fair Market Value equal to such withholding liability
or (B) having the Company withhold from the number of shares of Common Stock
otherwise issuable pursuant to the exercise or settlement of the Award a number
of shares with a Fair Market Value equal to such withholding liability.


(c)    Claim to Awards and Employment Rights. No Employee or other Person shall
have any claim or right to be granted an Award under the Plan or, having been
selected for the grant of an Award, to be selected for a grant of any other
Award. Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ or service of the
Company or an Affiliate.


(d)    Designation and Change of Beneficiary. Each Participant shall file with
the Committee a written designation of one or more persons as the beneficiary
who shall be entitled to exercise any rights of a Participant with respect to an
Award, if any, following the Participant’s death. A Participant may, from time
to time, revoke or change his beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.


(e)    Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any right exercisable by such person (unless a prior claim therefor has been
made by a duly appointed legal representative) may, if the Committee so directs
the Company, be exercised by his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper representative to act on behalf of such person. Any
such exercise of rights shall be a complete discharge of the liability of the
Committee and the Company therefor.


(f)    No Liability of Committee Members. No member of the Committee shall be
liable for any action, failure to act, determination or interpretation made in
good faith with respect to the Plan or any transaction hereunder. The Company
hereby agrees to indemnify each member of the Committee for all costs and
expenses and, to the extent permitted by applicable law, any liability incurred
in connection with defending against, responding to, negotiating for

9





--------------------------------------------------------------------------------








the settlement of or otherwise dealing with any claim, cause of action or
dispute of any kind arising in connection with any actions in administering the
Plan or in authorizing or denying authorization to any transaction hereunder..


(g)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware.


(h)    Funding. No provision of the Plan shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.


(i)    Nontransferability. Each Option shall be exercisable only by a
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. Except as
set forth in this Section 9(i), no Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate; provided, that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance; provided, however, that (i)
any transferred Award will be subject to all of the same terms and conditions as
provided in the Plan and the applicable Award Agreement; and (ii) the
Participant’s estate or beneficiary appointed in accordance with this Section
9(i) will remain liable for any withholding tax that may be imposed by any
federal, state or local tax authority.


(j)    Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or upon any other information furnished in
connection with the Plan by any person or persons other than himself.


(k)    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.


(l)    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.


(m)    Pronouns. Masculine pronouns and other words of masculine gender shall
refer to both men and women.


(n)    Titles and Headings. The titles and headings of the sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings shall control.


(o)    Severability. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.


(p)    International Participants. With respect to Participants who reside or
work outside of the United States of America, the Committee may in its sole
discretion amend the terms of the Plan or outstanding Awards with respect to
such Participants in order to conform such terms with the requirements of local
law or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.



10





--------------------------------------------------------------------------------








(q)    Section 409A of the Code. To the extent applicable, notwithstanding
anything herein to the contrary, this Plan and Awards issued hereunder shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that the Committee determines that any amounts
payable hereunder will be taxable to a Participant under Section 409A of the
Code and related Department of Treasury guidance prior to payment to such
Participant of such amount, the Company may (i) adopt such amendments to the
Plan and Awards and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder and/or (ii) take such other actions as the
Committee determines necessary or appropriate to avoid or limit the imposition
of an additional tax under Section 409A of the Code. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, payments in respect of any Award under the Plan may not be made at the
time contemplated by the terms of the Plan or the relevant Award Agreement, as
the case may be, without causing the Participant holding such Award to be
subject to taxation under Section 409A of the Code, the Company will make such
payment on the first day that would not result in the Participant incurring any
tax liability under Section 409A of the Code. The Participant shall be solely
responsible for, and nothing herein shall obligate the Company to pay for or on
behalf of any Participant, any taxes imposed on such Participant under Section
409A of the Code in respect of any Award granted under the Plan.


(r)    Cancellation of Options; Forfeiture of Gain. Notwithstanding anything to
the contrary contained herein, an Award Agreement may provide that the Award
shall be canceled if the Participant, without the consent of the Company, while
employed by the Company or any Subsidiary or after termination of such
employment or service, violates the terms of any Restrictive Agreement (as
determined under the terms and conditions thereof) or engages in fraudulent
conduct contributing to any financial restatements. The Committee may provide in
the applicable Award Agreement that if within the time period specified in the
Option Agreement the Participant engages in an activity referred to in the
preceding sentence, the Participant will forfeit any gain realized on the
vesting or exercise of the Award and must repay such gain to the Company.




10.
Adjustment upon Changes in Capitalization.



(a)    In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to (i) the maximum
number and class of shares of Common Stock or other stock or securities with
respect to which Awards may be granted under the Plan and (ii) the number and
class of shares of Common Stock or other stock or securities, cash or other
property which are subject to outstanding Awards granted under the Plan and, if
applicable, the exercise price therefore.
(b)    Any such adjustment in the shares of Common Stock or other securities
with respect to any Award that is not subject to Section 409A of the Code shall
be made in a manner that would not subject the Award to Section 409A of the Code
and, with respect to any Award that is subject to Section 409A of the Code,
shall be made in a manner that complies with Section 409A of the Code and all
regulations and other guidance issued thereunder.
(c)    If, by reason of a Change in Capitalization, pursuant to an Award, a
Participant shall be entitled to, or shall be entitled to exercise an Award with
respect to, new, additional or different shares of stock or securities of the
Company or any other corporation, such new, additional or different shares shall
(to the extent reasonably practicable, and taking into account whether such new,
additional or different shares of stock or securities of the Company or any
other corporation are publicly traded) thereupon be subject to all of the
conditions, restrictions and performance criteria which were applicable to the
Shares subject to the Award, prior to such Change in Capitalization.
11.
Effect of Certain Transactions.



(a)    Except as otherwise provided in the applicable Award Agreement, in
connection with a Corporate Transaction, either:

11





--------------------------------------------------------------------------------








(i)    outstanding Awards shall, unless otherwise provided in connection with
the Corporate Transaction, continue following the Corporate Transaction and
shall be adjusted if and as provided for in the agreement or plan (in the case
of a liquidation or dissolution) entered into or adopted in connection with the
Corporate Transaction (the “Transaction Agreement”), which may include, in the
sole discretion of the Committee or the parties to the Corporate Transaction,
the assumption or continuation of such Awards by, or the substitution for such
Awards of new awards of, the surviving, successor or resulting entity, or a
parent or subsidiary thereof, with such adjustments as to the number and kind of
shares or other securities or property subject to such new awards, exercise
prices and other terms of such new awards as the Committee or the parties to the
Corporate Transaction shall agree, or


(ii)    outstanding Awards shall terminate upon the consummation of the
Corporate Transaction; provided, however, that (A) vested Options (including
those Options that would become vested upon the consummation of the Corporate
Transaction) shall not be terminated without: (1) providing the holders of
affected Options a period of at least fifteen (15) calendar days prior to the
date of the consummation of the Corporate Transaction to exercise the Options or
(2) providing the holders of affected Options payment (in cash or other
consideration upon or immediately following the consummation of the Corporate
Transaction, or, to the extent permitted by Section 409A of the Code, on a
deferred basis) in respect of each share of Common Stock covered by the Option
being cancelled an amount equal to the excess, if any, of the per share price to
be paid or distributed to stockholders in the Corporate Transaction (the value
of any non-cash consideration to be determined by the Committee in good faith)
over the Option Price of the Option or (B) vested Awards other than Options
(including those Awards that would become vested upon the consummation of the
Corporation Transaction) shall not be terminated without providing the holders
of affected Awards payment (in cash or other consideration) in respect of each
share of Common Stock subject to the Award the applicable amount per share of
Common Stock to be paid or distributed to holders of Common Stock in the
Corporate Transaction (with the value of any non-cash consideration to be
determined by the Committee) in good faith, .


(iii)    For the avoidance of doubt, if the amount determined pursuant to clause
(a)(ii)(A)(2) above is zero or less, the affected Option may be cancelled
without any payment therefor.


(b)    Without limiting the generality of the foregoing or being construed as
requiring any such action, in connection with any such Corporate Transaction the
Committee may, in its sole and absolute discretion, cause any of the following
actions to be taken effective upon or at any time prior to any Corporate
Transaction (and any such action may be made contingent upon the occurrence of
the Corporate Transaction):
(i)    cause any or all unvested Awards to become fully vested and immediately
exercisable (as applicable) and/or provide the holders of Options a reasonable
period of time prior to the date of the consummation of the Corporate
Transaction to exercise the Options;
(ii)    (A) with respect to unvested Options that are terminated in connection
with the Corporate Transaction, provide to the holders thereof a payment (in
cash and/or other consideration) in respect of each Share covered by the Option
being terminated in an amount equal to all or a portion of the excess, if any,
of the per share price to be paid or distributed to holders of Common Stock in
the Corporate Transaction (the value of any non-cash consideration to be
determined by the Committee in good faith) over the exercise price of the
Option, which may be paid upon the consummation of the Corporate Transaction and
(B) (with respect to unvested Awards (other than Options) that are terminated in
connection with the Corporate Transaction, provide to the holders thereof a
payment (in cash and/or other consideration) in respect of each share of Common
Stock subject to the Award being terminated in an amount equal to the per share
price to be paid or distributed to holders of Common Stock in the Corporate
Transaction (the value of any non-cash consideration to he determined by the
Committee in good faith), which may be paid upon the consummation of the
Corporation Transaction.
(c)    Notwithstanding anything to the contrary, the Committee may, in its sole
discretion, provide in the Transaction Agreement or otherwise for different
treatment for different Awards or Awards held by different

12





--------------------------------------------------------------------------------








Participants and, where alternative treatment is available for a Participant’s
Awards, may allow the Participant to choose which treatment shall apply to such
Participant’s Awards.
(d)    Any action permitted under this Section 11 may be taken without the need
for the consent of any Participant. To the extent a Corporate Transaction also
constitutes a Change in Capitalization and action is taken pursuant to this
Section 11 with respect to an outstanding Option, such action shall conclusively
determine the treatment of such Option in connection with such Corporate
Transaction notwithstanding any provision of the Plan to the contrary (including
Section 10).
(e)    To the extent the Committee chooses to make payments to affected
Participants pursuant to Section 11(a) or Section 11(b), any Participant who has
not returned any letter of transmittal or similar acknowledgment delivered to
the Participant that the Committee requires be signed in connection with such
payment within the time period established by the Committee for returning any
such letter or similar acknowledgement shall forfeit his or her right to any
payment and his or her associated Awards may be cancelled without any payment
therefor.
12.
Nonexclusivity of the Plan



Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.


13.
Amendments and Termination



(a)    Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that any such amendment, alteration, suspension, discontinuance or
termination that would impair the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the prior written consent of the affected Participant, holder
or beneficiary. The termination date of the Plan, following which no Awards may
be granted hereunder, is the tenth anniversary of the Effective Date; provided,
that such termination shall not affect Awards then outstanding, and the terms
and conditions of the Plan shall continue to apply to such Awards.


(b)    Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided, that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
prior written consent of the affected Participant, holder or beneficiary.







13





--------------------------------------------------------------------------------








ANNEX A
(Provisions Applicable to Options Granted in California)
To the extent not in accordance with the foregoing plan, the following shall
govern all Options and other Awards granted and securities sold to residents of
California:
1.    Options shall be exercisable for not more than 120 months from the date
the Option is granted.
2.    Awards granted pursuant to the plan shall not be transferred other than by
will, by the laws of descent and distribution, to a revocable trust, or as
permitted by Rule 701 of the Securities Act of 1933, as amended (17 C.F.R.
230.701).
3.    The number of securities purchasable pursuant to any Award and the
exercise price thereof shall be proportionately adjusted in the event of a stock
split, reverse stock split, stock dividend, recapitalization, combination,
reclassification or other distribution of the issuer’s equity securities without
the receipt of consideration by the issuer, of or on the issuer’s class or
series of securities underlying the Option.
4.    Unless the Participant’s employment is terminated for cause as defined by
applicable law, the right to exercise the Option in the event of termination of
employment, to the extent that the Participant is entitled to exercise on the
date employment terminates, shall continue until the earlier of (1) the Option
expiration date, (2) at least 6 months from the date of termination if
termination was caused by death or disability, or (3) at least 30 days from the
date of termination if termination was caused other than by reason of death or
disability.
5.    The Plan must be approved by a majority of the outstanding securities
entitled to vote by the later of (1) within twelve (12) months before or after
the date the Plan is adopted, or (2) prior to or within twelve (12) months of
the granting of any option under the Plan in California.
6.    No Award may be granted more than 10 years from the date the Plan is
adopted or the date the Plan is approved by the issuer’s security holders,
whichever is earlier.







14



